FILED
                            NOT FOR PUBLICATION                             SEP 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30187

               Plaintiff - Appellee,             D.C. No. 3:10-cr-05373-BHS

  v.
                                                 MEMORANDUM *
MARIO GONZALEZ RUBIO GARCIA,
a.k.a. Hugo Ortiz, a.k.a. Johnny,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Mario Gonzalez Rubio Garcia appeals from the 120-month sentence

imposed following his guilty-plea conviction for conspiracy to distribute heroin, in

violation of 21 U.S.C. §§ 841(a)(1), 841 (b)(1)(A), and 846; and conspiracy to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
commit money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i),

(a)(1)(B)(i), and (h). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Garcia’s counsel has filed a brief stating there are no grounds for relief, along with

a motion to withdraw as counsel of record. We have provided Garcia with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    11-30187